EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The use of the indefinite pronoun “it” has been replaced as follows:
In claim 1, page 2, line 26, the word “it” has been replaced by “the switch assembly circuit board”.
In claim 1, page 3, line 4, the word “it” has been replaced by “the switch assembly cellular microcontroller”.
In claim 1, page 3, line 19, the word “it” has been replaced by “the position of the railroad derail”.
In claim 1, page 3, line 24, the word “it” has been replaced by “the switch assembly circuit board”.
In claim 1, page 4, line 7, the word “it” has been replaced by “the wayside assembly circuit board”.
In claim 1, page 4, line 19, the word “it” has been replaced by “the wayside assembly cellular microcontroller”.
In claim 1, page 4, line 28, the word “it” has been replaced by “the switch assembly cellular microcontroller”.
In claim 7, page 8, line 19, the word “it” has been replaced by “the railroad train”.
In claim 7, page 8, line 20, the word “it” has been replaced by “the railroad train”.

In claim 7, page 9, line 6, the word “it” has been replaced by “the activated wayside reverse position relay”.
In claim 7, page 9, line 23, the word “it” has been replaced by “the activated wayside open position relay”.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitation recited in independent claim 1. The most relevant reference is Beaman et al. (US 7,416,159 B2). Beaman teaches a solar powered radio network switch point indicator system, with many of the same elements as the instant invention. Beaman teaches a switch assembly (106) with a switch controller (110), a solar panel (122) and battery (205) used to power the switch, a switch circuit controller (114), a switch position indicator (116), a wayside control unit (118), a wireless communication unit (104A), and a remote controller (120) (Fig. 1). However, Beaman fails to teach many of the specific components and relationships recited in claim 1, e.g., Beaman fails to teach a railroad derail position detection means, a cloud computing service, a cellular network, a switch assembly cellular microcontroller, a wayside assembly solar controller, etc. The Examiner finds that it would require an improper degree of hindsight reasoning to modify Beaman to meet the numerous limitations recited in claim 1. Thus, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
because these references relate to railway switches powered by solar panels or related to cellular network communication:
US-20200399836-A1 ; US-20180222505-A1 ; US-RE48026-E ; US-6427950-B1 ; US-5735492-A ; US-7075427-B1 ; US-5050823-A ; and EP-0957020-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617